Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered May 9, 1996, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the third degree (three counts) and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the record does not support the defendant’s claim that he was willing to enter a plea to the entire indictment, the trial court properly declined to permit the plea in the absence of the prosecutor’s consent (see, CPL 220.10 [2], [4]).
The defendant’s sentence is not excessive (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; People v Suitte, 90 AD2d 80). Mangano, P. J., O’Brien, Sullivan and Goldstein, JJ., concur.